Title: Patrick Gibson to Thomas Jefferson, 21 December 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir  Richmond 21st Decr 1813
          Your note for $2000– in bank falls due on the 28th/31st Inst to enable me to renew it I now send you inclosed a stamp for your signature which I will thank you to return to me in course of post, that is, so as to be here with the mail which arrives on Wednesday it had entirely escaped my recollection or I should have written to you sooner upon the subject—I have received three loads of your flour say 126 barrels 102 Sfine & 24 fine, the barrels are in very bad order, neither well made nor well hooped—There is at present no prospect of selling at the nominal price, or rather that at which the last sale was made is 4½$ in fact no purchaser can now be met with, as it is impossible to get anything out now, the little trade we had with the West Indies being stopp’d by the Embargo—Respectfully I am 
          Your obt ServtPatrick Gibson
        